Affirmed as Modified and Memorandum Opinion filed October 21, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00273-CR

                DEVLON DEAQUEL JOHNSON, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                   On Appeal from the 264th District Court
                             Bell County, Texas
                        Trial Court Cause No. 77226

                 MEMORANDUM OPINION

      This case returns to us on remand from the Court of Criminal Appeals. On
original submission, appellant Devlon Deaquel Johnson challenged the facial
constitutionality of several court costs assessed following his guilty plea to a
charge of drug possession and resulting conviction and sentence. We overruled
appellant’s challenges, save one. See generally Johnson v. State, 573 S.W.3d 328
(Tex. App.—Houston [14th Dist.] 2019) (“Johnson I”), rev’d, Johnson v. State,
No. PD-0246-19, 2021 WL 1939984 (Tex. Crim. App. May 12, 2021) (per
curiam).     We held that 90% of the “time payment fee” was facially
unconstitutional, and we deleted the respective portion from the costs owed by
appellant. Johnson I, 573 S.W.3d at 339-40 (analyzing Tex. Loc. Gov’t Code
§ 133.103).1 The State of Texas appealed to the Court of Criminal Appeals, which
vacated our judgment and remanded the cause for reconsideration in light of Dulin
v. State, 620 S.W.3d 129 (Tex. Crim. App. 2021). Having reconsidered, we
modify the judgment to delete the time payment fee from appellant’s assessment of
costs and affirm the judgment as modified, while expressing no opinion as to the
constitutionality of the time payment fee.

                                       Background

       As noted in our prior opinion, the underlying facts are irrelevant to this
appeal’s disposition, so we do not recount them in any detail. After appellant
pleaded guilty to the charge against him, the trial court sentenced appellant to
eighteen months’ confinement in state jail and assessed certain costs, including a
$25 time payment fee. Appellant timely appealed.

                                         Analysis

       Among other matters raised in his first appellate issue, appellant challenged
90% of the $25 time payment fee that was assessed against him, arguing that it
violated the separation of powers provision in the Texas Constitution.                   We
sustained that part of his issue and modified the trial court’s judgment to reduce the
assessed court costs by $22.50 and, as modified, affirmed the judgment of




       1
         The “time payment fee” may be assessed if a defendant pays any part of a fine, court
cost, or restitution “on or after the 31st day after the date on which a judgment is entered
assessing the fine, court costs, or restitution.” See Tex. Loc. Gov’t Code § 133.103(a).

                                             2
conviction.2 Johnson I, 573 S.W.3d at 339-40, 341. The State appealed from
Johnson I, arguing in its first ground that the time payment fee was prematurely
assessed, thus obviating any need to analyze the fee’s constitutionality.

       After our opinion issued and while the State’s petition for review was
pending, the Court of Criminal Appeals decided another case involving a time
payment fee. In Dulin, the State contended that the entirety of the time payment
fee in that case must be struck from the defendant’s costs because it was assessed
prematurely. The Court of Criminal Appeals agreed, concluding that the time
payment fee was assessed prematurely because a defendant’s appeal suspends the
duty to pay court costs and therefore suspends the running of the clock for the
purposes of the time payment fee. See Dulin, 620 S.W.3d at 129-30, 133.

       Subsequently, the Court of Criminal Appeals granted review in this case on
the State’s first ground; cited its holding in Dulin that “the time payment fee was
assessed prematurely because the pendency of appeal suspends the obligation to
pay court costs”; vacated this court’s judgment; and remanded the case to this court
for proceedings consistent with its opinion. See Johnson, 2021 WL 1939984, at
*1.

       Following Dulin, we now modify appellant’s judgment of conviction to
strike the $25 time payment fee from the bill of costs. See Dulin, 620 S.W.3d at
133; see also Lett v. State, No. 03-19-00105-CR, 2021 WL 3354185, at *1 (Tex.
App.—Austin Aug. 3, 2021, no pet. h.) (mem. op., not designated for publication)
(following Dulin to strike the $25 time payment fee from defendant’s costs);
Anderson v. State, No. 14-19-00360-CR, 2021 WL 4203460, at *1 (Tex. App.—


       2
         We overruled the remainder of appellant’s first issue challenging other court costs. We
also did not reach as moot appellant’s second issue, in which he argued that the trial court’s
judgment omitted a statutorily required finding. See Johnson I, 573 S.W.3d at 341.

                                               3
Houston [14th Dist.] Sept. 16, 2021, no pet. h.) (per curiam) (mem. op., not
designated for publication) (same).3                 We express no opinion as to the
constitutionality of the time payment fee. See Wells v. State, No. 03-18-00675-CR,
2021 WL 3233855, at *1 (Tex. App.—Austin July 30, 2021, no pet. h.) (mem. op.,
not designated for publication) (“Following the directive from the Court of
Criminal Appeals, we conclude that the $25 time payment fee should be struck
from the judgment of conviction as prematurely assessed without reaching
appellant’s challenge to the constitutionality of 90% of the fee.”); see also
Anderson, 2021 WL 4203460, at *1.

                                        Conclusion

       We modify the judgment and assessment of court costs as stated above and,
as modified, affirm the trial court’s judgment of conviction. As directed in Dulin,
the time payment fee is struck without prejudice to being assessed later if, more
than thirty days after the issuance of the appellate mandate, appellant fails to
completely pay any fine, court costs, or restitution that he owes.




                                           /s/        Kevin Jewell
                                                      Justice



Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).



       3
         The Supreme Court of Texas transferred this case to our court from the Third Court of
Appeals. See Tex. Gov’t Code § 73.001. The Third and Fourteenth Courts of Appeals have
issued consistent decisions when addressing Dulin. See Tex. R. App. P. 41.3.

                                                 4